Order entered December 2, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00894-CV

                               ERNEST K. BANKAS, Appellant

                                                V.

                               MAUREEN BANKAS, Appellee

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-23136

                                           ORDER
       We GRANT appellant’s November 23, 2015 motion for an extension of time to file an

amended brief.    We ORDER the amended brief tendered to this Court by appellant on

November 30, 2015 filed as of the date of this order.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE